IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                        FILED
                                                                   September 5, 2013
                                     No. 12-30413
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee
v.

RAMON TERRELL DANIELS; JECARLOS MONTRAE CARTER; TENISHA
DESHEA CARTER; ANTONIO DEMETRIOUS FURLOW; GRANSIHI DEON
MIMS, also known as Granshi; AUBURN THOMAS, also known as Big,

                                               Defendants-Appellants



                  Appeals from the United States District Court
                      for the Western District of Louisiana


                       ON PETITION FOR REHEARING
Before KING, DAVIS, and ELROD, Circuit Judges.
W. EUGENE DAVIS, Circuit Judge:
      In this Petition for Panel Rehearing, Defendants JeCarlos Montrae Carter,
Tenisha Deshea Carter, Antonio Demetrious Furlow, Gransihi Deon Mims, and
Auburn Thomas argue that the sentences on their substantive counts should be
vacated and remanded for resentencing because those sentences are intertwined
with their now-vacated sentences on the conspiracy count.1 In other words, they


      1
       Defendant Ramon Terrell Daniels did not petition for rehearing, as we have already
remanded both of his counts (Count 1 and Count 8) for resentencing.
                                No. 12-30413

argue that in addition to being resentenced on the conspiracy count, they are
entitled to be resentenced on their substantive counts as well. While arguing
that resentencing on the substantive counts is not required, the Government
does not oppose vacating the sentences on the substantive counts and agrees
that defendants should have their offense levels recalculated because, using
grouping principles, their Guidelines range calculations were driven by the
conspiracy’s now-vacated 5 kilogram finding.
     Accordingly, we VACATE the sentences of all defendants and REMAND
the case for resentencing consistent with this Order. The Petition for Panel
Rehearing is GRANTED to this extent and this extent only. The Petition is
otherwise denied.




                                     2